Citation Nr: 9926161	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-23 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
self-inflicted gunshot wound including the removal of the 
left kidney, the spleen and the distal portion of the 
pancreas and the surgical repair of a penetrating wound of 
the stomach.  

2.  Entitlement to service connection for depression and 
anxiety.  

3.  Entitlement to service connection for an antisocial 
personality disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to March 
1982.  

In an administrative decision dated in April 1997, the 
Department of Veterans Affairs (VA) Regional Office, Detroit, 
Michigan, held that the injuries from a self-inflicted 
gunshot wound sustained by the veteran in January 1982 had 
not been incurred in the line of duty because he was absent 
without leave at the time the injuries were sustained.  In an 
April 1997 rating action, service connection was denied for 
residuals of the self-inflicted gunshot wound of the stomach 
on the basis that the wound was a result of the veteran's own 
willful misconduct.  Service connection for depression and 
anxiety and for an antisocial personality disorder was also 
denied.  The veteran appealed from those decisions.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In January 1982, during service, the veteran sustained a 
self-inflicted gunshot wound of the stomach.  

3.  The gunshot wound resulted in removal of the left kidney, 
the spleen and the distal portion of the pancreas, and 
surgical repair of the wound.  

4.  The veteran was absent without leave at the time of the 
self-inflicted gunshot wound of the stomach.  

5.  The veteran was suffering from depression during service, 
and the depression resulted in his absence without leave and 
the self-inflicted gunshot wound of the stomach.  

6.  The veteran's antisocial personality disorder is not a 
disease or disability for purposes of entitlement to VA 
compensation benefits.  


CONCLUSIONS OF LAW

1.  Depression and anxiety were incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991).  

2.  Residuals of the self-inflicted gunshot wound of the 
veteran's stomach were incurred in the line of duty and not 
as a result of his own willful misconduct; service connection 
is warranted for the gunshot wound residuals.  38 U.S.C.A. 
§§ 105, 1131, 5107 (West 1991); 38 C.F.R. § 3.1(m),(n) 
(1998).  

3.  The veteran's antisocial personality disorder is not a 
disease or disability for which service connection may be 
established.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(c) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, with the exception of the claim for 
service connection for an antisocial personality disorder, it 
has found the veteran's claims are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the Board finds 
that he has presented claims that are plausible.  The Board 
is also satisfied that all relevant facts regarding the 
claims have been properly developed.  

I.  Background

The veteran's service medical records reflect that when he 
was examined for entry into service in March 1981, there was 
no reference to a psychiatric condition either by the veteran 
or the examiner.  On the medical examination report, the 
psychiatric evaluation was reported to be normal.  

The veteran's service medical records show that he was 
hospitalized at a private medical facility from January 15 to 
January 26, 1982, for a self-inflicted gunshot wound of the 
abdomen.  An exploratory laparotomy with left nephrectomy, 
repair of the penetrating wound of the stomach, a distal 
pancreatectomy and splenectomy, and excision of a bullet from 
the left flank were performed.  During his hospitalization, 
he was seen by a psychiatrist who recommended continued 
suicide precautions and felt that he would need further 
psychiatric treatment in the future.  The psychiatric 
diagnoses were dysthymic disorder and a personality disorder 
of mixed type with antisocial and passive-aggressive 
borderline features.  

The veteran was transferred from the private hospital to a 
United States Naval hospital, where he was treated from 
January 26 to February 22, 1982.  It was indicated that from 
the time of his admission, his behavior was unexpected.  His 
emotions varied from apathy to anger for minute details.  It 
appeared that he did not realize the seriousness of his 
actions.  A psychiatric evaluation was requested and showed 
an antisocial personality.  

The veteran's service records reflect that he was absent 
without leave from January 5 to January 15, 1982, and 
received commanding officer's nonjudicial punishment for the 
unauthorized absence.  

The veteran's initial claim for VA disability benefits was 
submitted in September 1996.  The regional office received a 
number of private medical records in connection with the 
claim, including records from the Grand Traverse/Leelanau 
Community Mental Health facility reflecting the veteran's 
treatment in 1995 for psychiatric problems diagnosed as a 
major depressive disorder.  

The veteran was afforded a VA psychiatric examination in 
November 1996.  He reported depression, paranoia and anxiety.  
It was noted that he had attempted suicide in 1982 during 
service.  He reported that he had shot himself with a .22-
caliber pistol.  With regard to events leading up to the 
suicide attempt, the veteran indicated that he had many 
problems, including disciplinary problems, and asked to see a 
counselor but was sent to see a chaplain instead.  The 
veteran indicated that he had not attempted suicide prior to 
that time or since then.  He reported that since leaving 
service, he had been unable to hold a job for any period of 
time.  His findings were recorded on mental status 
examination.  Diagnoses were made of dysthymia of moderate 
severity and sociopathic personality traits.  

The veteran was also afforded a VA general medical 
examination in November 1996 and impressions were made of a 
gunshot injury to the abdomen resulting in a left 
nephrectomy, splenectomy and partial removal of the pancreas.  

The veteran testified at a hearing at the regional office in 
September 1997.  He indicated that he had gotten into trouble 
prior to service by stealing a small tape recorder and had 
spent some time in a boy's home for the shoplifting incident.  
He related that he had not received any psychiatric treatment 
during that time.  He stated that he had performed 
satisfactorily while in boot camp.  He indicated that during 
service, he began to feel as if he was not feeling good.  
Some of his associates had been smoking pot or something, and 
he either would not lie for them, or reported them, and they 
thereafter threatened to kill or assault him.  He went to his 
commanding officer and reported the matter and was placed in 
an area by himself.  He remained scared of the other 
individuals.  His initial unauthorized absence had been about 
that time.  He told the officer that day that he felt he was 
having a breakdown or something and was sent to see the 
chaplain.  He was told essentially that psychiatrists were 
for crazy people and that if he was crazy he did not belong 
in the Navy and that he should get over his problem.  He 
began feeling sluggish and slept often.  He stated that that 
feeling remained with him to the current time.  He reported 
that his unauthorized absence had been to get away from the 
environment.  He felt that he was just going to "freak out."  
He indicated that he had been transferred to a ship and 
hardly remembered being on the ship because he was so 
stressed out.  He attempted to obtain counseling but was sent 
to an alcohol program.  He related that he had begun to 
develop an alcohol problem because if he drank heavily, 
things would improve.  He related that when he shot himself, 
he knew he could not go back.  He stated that he did not want 
out of the Navy; he wanted out of the situation.  

The veteran underwent another VA psychiatric examination in 
January 1998.  He reported that at age 16, he was picked up 
for shoplifting and placed in a boy's school.  He remained 
there for one year and was released into a halfway house.  He 
entered the Navy in 1981 at age 18.  He related that after 
basic training, he had turned in some people for drug usage 
and later became increasingly distressed and paranoid about 
the incident.  He reported that he later had a nervous 
breakdown and became increasingly depressed.  He later served 
on a vessel and, while at home, he shot himself in the 
abdomen with a pistol.  It was indicated that after he left 
service, he had chronic intermittent problems with abdominal 
pain and related symptoms, as well as problems with his mood 
and functioning.  It was indicated that he had not sought any 
treatment until about three years previously, when a 
physician stated that he was depressed and started him on 
antidepressant medication.  It was noted that he had had an 
intermittent work history with various jobs.  He reported 
problems with rumination at night and difficulty falling 
asleep.  He stated that he had cycles of low mood and 
decreased interest.  Various findings were recorded on mental 
status examination.  The diagnoses were dysthymia and adult 
antisocial behavior.  The examiner indicated that his current 
symptomatology did not meet the criteria for the diagnosis of 
major depression.  The examiner indicated it was likely that 
the veteran's current diagnosis of dysthymia was consistent 
with a diagnosis made of that condition in January 1982.  



II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  

An injury or disease incurred during service is generally 
regarded to be in the line of duty unless it was the result 
of the veteran's own willful misconduct.  The requirement for 
line of duty will not be met if at the time the injury was 
suffered or disease contracted, the veteran was avoiding duty 
by desertion or was absent without leave which materially 
interfered with the performance of military duty.  
38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action (malum in se or malum 
prohibitum).  It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  Mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct.  Willful misconduct will not be 
determinative unless it is the proximate cause of injury, 
disease or death.  38 C.F.R. § 3.1(n).  

As noted previously, the veteran's service medical records 
reflect that in January 1982, he was hospitalized at a 
private medical facility for a self-inflicted gunshot wound 
of the stomach.  The wound resulted in removal of the left 
kidney and spleen and the distal portion of the pancreas, and 
there was surgical repair of the wound.  The veteran was 
transferred to a Naval hospital, where he received further 
treatment.  The veteran had been absent without leave from 
January 5, 1982, to the date he sustained the self-inflicted 
gunshot wound on January 15, 1982.  

While the veteran was hospitalized at the private hospital in 
January 1982, a psychiatric consultation was obtained, and 
diagnoses were made of a dysthymic disorder and a personality 
disorder.  Those conditions were also diagnosed when he was 
afforded VA psychiatric examinations in November 1996 and 
January 1998.  The veteran has testified that he began having 
psychiatric problems in service prior to the self-inflicted 
gunshot wound and that, although he requested psychiatric 
counseling, he was sent to see a chaplain instead.  He has 
maintained that his periods of unauthorized absence in 
service, as well as the self-inflicted gunshot wound, were a 
result of his psychiatric problems.  

In order for suicide to constitute willful misconduct under 
38 C.F.R. § 3.302, the act of self-destruction must be 
intentional, and a person of unsound mind is incapable of 
forming an intent (mens rea or guilty mind which is an 
essential element of crime or willful misconduct).  That 
regulation provides that the act of suicide, or a bona fide 
attempt, is considered to be evidence of mental unsoundness 
and that where "no reasonable adequate motive for suicide is 
shown by the evidence, the act will be considered to have 
resulted from mental soundness."  38 C.F.R. § 3.302(b)(2).  
In this case, the veteran's self-inflicted gunshot wound of 
the stomach appears to have been a bona fide suicide attempt, 
and the evidence does not reflect any "reasonable adequate 
motive" for the suicide attempt.  Thus, the act is 
considered to have resulted from mental unsoundness on his 
part.  The veteran was found to be suffering from depression 
at the time of his suicide attempt in January 1982, and 
dysthymia or depression was also diagnosed on the VA 
psychiatric examinations conducted in November 1996 and 
January 1998.  Although the only psychiatric diagnosis made 
while the veteran was hospitalized at the Naval hospital in 
January and February 1982 was a personality disorder, the 
other medical evidence of record establishes that depression 
was also present at that time.  

After carefully considering the entire record in this case, 
the Board concludes that the veteran's depression began 
during his period of military service and resulted in his 
periods of unauthorized absence and in the self-inflicted 
gunshot wound of the stomach.  It therefore follows that 
entitlement to service connection for depression is in order.  
As the depression and resulting mental unsoundness resulted 
in the veteran's unauthorized absence and gunshot wound of 
the stomach, the gunshot wound residuals are considered to 
have been in the line of duty and not a result of the 
veteran's own willful misconduct.  Thus, service connection 
would also be in order for residuals of the gunshot wound of 
the veteran's stomach.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. 
§ 3.1.  In arriving at its decision in this regard, the Board 
has resolved all doubt in favor of the veteran.  38 U.S.C.A. 
§ 5107(b).  

With regard to the veteran's claim for service connection for 
antisocial personality disorder, the Board notes that a 
personality disorder, by itself, is not a disease or 
disability for which service connection may be established.  
38 C.F.R. § 3.303(c).  There is thus no legal entitlement to 
service connection for the claimed personality disorder.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995).  


ORDER

Service connection for residuals of a self-inflicted gunshot 
wound of the stomach is granted.  

Service connection for depression and anxiety is granted.  

Service connection for an antisocial personality disorder is 
denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

